ACCEPTED
                                                                                                     01-15-00012-cr
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              5/26/2015 10:54:58 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                   NO. 01-15-00012-CR

                          IN THE COURT OF APPEALS                FILED IN
                                   FOR THE                1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                          5/26/2015 10:54:58 PM
                                 AT HOUSTON
                                                          CHRISTOPHER A. PRINE
            _______________________________________________________Clerk

                                 ROCHAWN RAY DAVIS
                                      Appellant

                                              v.

                            THE STATE OF TEXAS,
                                    Appellee
            _______________________________________________________

                           Appeal from Cause No. 14-CR-0800
                           In the 405TH Judicial District Court
                                Galveston County, Texas
                         __________________________________

                   MOTION FOR EXTENSION OF TIME TO FILE
                           BRIEF FOR APPELLANT
                      _________________________________


To the Honorable Justices of the Court of Appeals:

       Appellant, ROCHAWN RAY DAVIS, by and through his Counsel of Record,

JETH JONES, files this Motion to Extend Time to File Brief and in support shows this

Court the following:

                                               I.

       1.     Appellant, ROCHAWN DAVIS, was found guilty by a jury on November 5, 2014

for the offense of possession of a controlled substance. Appellant was sentenced by the Court on

December 12, 2014 and punishment was assessed by the Court at confinement in the Texas
Department of Criminal Justice for a period of Fourteen years. The Judgment was entered by the

Court on December 12, 2014 and Appellant timely filed a Motion for New Trial on January 12,

2015.

        2.    The Reporter’s Record was filed on or about April 27, 2015. Thereafter,

counsel for Appellant was lead counsel in a jury trial in Chamber’s County, Texas.

Immediately following the jury trial in Chamber’s County, Texas, counsel for Appellant

was required to appear for pre-trial hearings and a jury trial in Carthage, Texas.

        3.    Appellant’s counsel needs additional time to review the Clerk’s Record,

review the Reporter’s Record and prepare Appellant’s Brief.

                                               II.

        4.    Appellant’s court appointed counsel requests an extension of 60 days from

today, until July 27, 2015 to file Appellant’s brief.

        5.    Counsel’s request for an extension of time to file a brief for Appellant is not

for delay but so that justice may be done.

                                             Respectfully Submitted,

                                             THE JONES LAW FIRM

                                             /s/ L. Jeth Jones, II /s/
                                             L. Jeth Jones, II
                                             State Bar No.: 24012927
                                             1100 Rosenberg Avenue
                                             Galveston, Texas
                                             409.765.5705
                                             409.765.7570 Facsimile
                                             jjones@joneslawfirm.com Email

                                             ATTORNEY FOR APPELLANT



                                               2
                             CERTIFICATE OF SERVICE

       I hereby affirm a true and correct copy of the foregoing was delivered via

electronic delivery to Rebecca Klaren, Galveston County Criminal District Attorney’s

Office on the 26th day of May, 2015.

                                          /s/ L. Jeth Jones, II /s/
                                          L. Jeth Jones, II




                          CERTIFICATE OF CONFERENCE

       I hereby certify and affirm that I communicated on the 26th day of May, 2015 with

Rebecca Klaren, Assistant Galveston County Criminal District Attorney, regarding

Appellant’s request for an extension of time to file his brief and she has indicated that the

State of Texas is Unopposed to this request.

                                          /s/ L. Jeth Jones, II
                                          L. Jeth Jones, II




                                               3